 

Exhibit 10.1

 



FIRST AMENDMENT TO

CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 3, 2015, is entered into by and among Response Genetics, Inc., a
Delaware corporation (“Borrower”), each of the undersigned financial
institutions (individually each a “Lender” and collectively “Lenders”) and SWK
FUNDING LLC, a Delaware limited liability company, in its capacity as
administrative agent for the other Lenders (in such capacity, “Agent”).

 

RECITALS

 

WHEREAS, Borrower and Agent entered into that certain Credit Agreement dated as
of July 30, 2014, (as the same may be further amended, modified or restated from
time to time, being hereinafter referred to as the “Credit Agreement”); and

 

WHEREAS, Borrower and Agent desire to amend the Credit Agreement as set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

Article I

 

Definitions

 

Capitalized terms used in this Amendment are defined in the Credit Agreement
unless otherwise stated.

 

ARTICLE II

 

Amendments to Credit Agreement

 

2.1 Amendments to Section 1.1 of the Credit Agreement.

 

(a) Effective as of the First Amendment Effective Date, Section 1.1 of the
Credit Agreement is amended by adding the following definition thereto in its
appropriate alphabetical order:

 

“First Amendment Effective Date means February 3, 2015.”

 

(b) Effective as of the First Amendment Effective Date, the following definition
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 



 

 

 

“Subsequent Term Loan Warrant means a warrant to be issued to the applicable
Lender(s) by Borrower, in the form attached hereto as Exhibit D, on or prior to
the date of any subsequent Term Loan made by such Lender(s) pursuant to Section
2.2.2 on or after the First Amendment Effective Date.”

 

2.2 Amendment to Section 2.2 of the Credit Agreement. Effective as of the First
Amendment Effective Date, Section 2.2 of the Credit Agreement is amended and
restated in its entirety to read as follows:

 

“2.2 Loan Procedures.

 

2.2.1 Closing Date Advance and Advance on First Amendment Effective Date.

 

On the Closing Date, Lenders advanced to Borrower an amount equal Eight Million
Five-hundred Thousand and No/100 Dollars ($8,500,000). Borrower, Agent and
Lenders hereby agree and acknolwedge that, as of the First Amendment Effective
date (and immediately prior to the subsequent Advance described in the next
sentence), the outstanding principal balance of the Term Loan is Eight Million
Five-hundred Thousand and No/100 Dollars ($8,500,000). On the First Amendment
Effective Date, Lenders shall advance to Borrower an additional One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000) upon satisfaction by Borrower
of the conditions to closing described in that certain First Amendment to Credit
Agreement dated as of the First Amendment Effective Date.

 

2.2.2 Subsequent Term Loan.

 

During the period beginning on the First Amendment Effective Date and ending
February 28, 2016, so long as (x) no Default or Event of Default has occurred
and is continuing, (y) the Aggregate Revenue recognized by Borrower and any of
its Subsidiaries during any period of four (4) consecutive Fiscal Quarters
ending prior to December 31, 2015, exceeds $25,000,000, and (z) Agent shall have
received the fully-executed Subsequent Term Loan Warrant, upon Agent’s receipt
of a written request from Borrower for a subsequent advance of the Loan, Lenders
shall make (1) one additional advance (within thirty (30) days of receipt by
Agent of such written request for advance) to Borrower in a maximum amount of
Two Million and No/100 Dollars ($2,000,000).”

 

2.3 Amendment to Annex I to Credit Agreement. Effective as of the First
Amendment Effective Date, Annex I to the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

Lender   Term Loan Commitment   Pro Rata Term Loan Share           SWK Funding
LLC   100%   $10,000,000

 



2

 

 

2.1 Amendment to Annex II to Credit Agreement. Effective as of the First
Amendment Effective Date, Annex II to the Credit Agreement is hereby amended to
update the notice address for Agent as follows:

 

“SWK Funding LLC

14755 Preston Road, Suite 105

Dallas, TX 75254

Email: notifications@swkhold.com”

 

2.2 Amendment to Exhibit D to Credit Agreement. Effective as of the First
Amendment Effective Date, Exhibit D to the Credit Agreement is hereby amended
and restated in the form attached hereto as Exhibit A.

 

ARTICLE III

 

Conditions Precedent and Post-Closing Obligations

 

The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent in a manner satisfactory to Agent, unless
specifically waived in writing by Agent:

 

A. Agent shall have received this Amendment duly executed by Borrower.

 

B. Agent shall have received (i) a consolidated replacement warrant in relation
to each of those two certain warrants issued to Lenders on September 9, 2014 and
(ii) an additional warrant in relation to the Term Loan advance on the First
Amendment effective date issued to Agent, each such warrant to be issued by
Borrower on the First Amendment Effective Date in form and substance acceptable
to Agent.

 

C. Except as otherwise previously disclosed to Agent in writing, the
representations and warranties contained herein and in the Credit Agreement and
the other Loan Documents, as each is amended hereby, shall be true and correct
in all material respects as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects as of such date.

 

D. No Default or Event of Default shall have occurred and be continuing, unless
such Default or Event of Default has been otherwise specifically waived in
writing by Agent.

 

E. All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent; and Borrower shall
provide to Agent a secretary’s certificate with resolutions in form and
substance acceptable to Agent.

 



3

 

 



ARTICLE IV

 

Ratifications, Representations and Warranties

 

4.1 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrower and Agent agree that the Credit
Agreement and the other Loan Documents, as amended hereby, shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.
Borrower agrees that this Amendment is not intended to and shall not cause a
novation with respect to any or all of the Obligations.

 

4.2 Representations and Warranties. Borrower hereby represents and warrants to
Agent that (a) the execution, delivery and performance of this Amendment and any
and all other Loan Documents executed and/or delivered in connection herewith
have been authorized by all requisite action (as applicable) on the part of
Borrower and will not violate the organizational documents of Borrower; (b)
Borrower’ directors have authorized the execution, delivery and performance of
this Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith; (c) except as otherwise previously disclosed in writing to
Agent, the representations and warranties contained in the Credit Agreement and
the other Loan Documents, as each is amended hereby, are true and correct in all
material respects on and as of the date hereof (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects as of such date); (d) no
Default or Event of Default under the Credit Agreement, as amended hereby, has
occurred and is continuing; (e) Borrower is in full compliance in all material
respects with all covenants and agreements contained in the Credit Agreement and
the other Loan Documents, as amended hereby; and (f) except as disclosed to
Agent, Borrower has not amended its organizational documents since the date of
the Credit Agreement.

 

ARTICLE V

 

Miscellaneous Provisions

 

5.1 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent and each Lender
to rely upon them.

 

5.2 Reference to Credit Agreement. Each of the Credit Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.

 

5.3 Expenses of Agent. As provided in the Credit Agreement, Borrower agrees to
pay on demand all costs and expenses incurred by Agent, or its Affiliates, in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of legal counsel, and all costs and
expenses incurred by Agent and each Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the reasonable costs and
fees of legal counsel.

 



4

 

 

5.4 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 

5.5 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Agent and each Lender and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.

 

5.6 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. This
Amendment may be executed by facsimile or electronic (.pdf) transmission, which
facsimile or electronic (.pdf) signatures shall be considered original executed
counterparts for purposes of this Section 5.6, and each party to this Amendment
agrees that it will be bound by its own facsimile or electronic (.pdf) signature
and that it accepts the facsimile or electronic (.pdf) signature of each other
party to this Amendment.

 

5.7 Effect of Waiver. No consent or waiver, express or implied, by Agent to or
for any breach of or deviation from any covenant or condition by Borrower shall
be deemed a consent to or waiver of any other breach of the same or any other
covenant, condition or duty.

 

5.8 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

 

5.9 Applicable Law. THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING LAW)
AND 10.18 (FORUM SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT AGREEMENT ARE
HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS AMENDMENT
MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.

 

5.10 Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY Borrower AND
AGENT.

 



5

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

 

 

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.

 



  BORROWER:               Response Genetics, Inc.,   a Delaware corporation    
          By: /s/ Thomas A. Bologna   Name:  Thomas A. Bologna   Title: Chief
Executive Officer                           AGENT AND LENDERS:         SWK
FUNDING LLC,   as Agent and a Lender



 



  By: SWK Holdings Corporation,   its sole Manager               By: /s/ Winston
Black   Name:  Winston Black    Title: Managing Director 

  

 

 

 



FORM OF SUBSEQUENT TERM LOAN WARRANT
(Revised)

 



Exhibit A

 

Exhibit D to Credit Agreement

(Form of Subsequent Term Loan Warrant)

 



THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
OR FOREIGN SECURITIES LAWS AND NEITHER THIS WARRANT, SUCH SECURITIES NOR ANY
INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER
SUCH ACT OR SUCH LAWS OR (II) AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND
SUCH LAWS.

 

WARRANT

 



Date of Issuance:  [____________]1 Warrant No. [___]

  

FOR VALUE RECEIVED, Response Genetics, Inc., a Delaware corporation (the
“Company”), hereby grants to SWK Funding LLC, a Delaware limited liability
company (“SWK”), or its registered assigns (the “Registered Holder”), the right
to purchase up to [________________ (____)]2 duly authorized, validly issued,
fully paid and nonassessable shares of the Company’s Common Stock (as further
adjusted from time to time, the “Exercise Shares”) at a price of [$____]3 per
share (as adjusted from time to time hereunder, the “Exercise Price”). This
Warrant is one of one or more Warrants issued by the Company (collectively, the
“Warrants”) pursuant to Section 4.4 of the Credit Agreement. Certain capitalized
terms used herein are defined in Section 14 hereof. The amount and kind of
securities purchasable pursuant to the rights granted hereunder and the Exercise
Price for such securities are subject to adjustment pursuant to the provisions
contained in this Warrant.

 

This Warrant is subject to the following provisions:

 

Section 1. Exercise of Warrant.

 

1A. Exercise Period and Amount. The Registered Holder may exercise, in whole or
in part, the purchase rights represented by this Warrant for the Exercise Shares
at any time and from time to time up to and including the Expiration Date (the
“Exercise Period”).

 

(i) Exercise Procedure. This Warrant will be deemed to have been exercised when
the Company has received all of the following items or such later time as may be
specified by the Registered Holder in the Exercise Agreement but in no event
after the Expiration Date (the “Exercise Time”):

 



 



1 Date of any subsequent Term Loan made by Lenders pursuant to Section 2.2.2 of
the Credit Agreement (the “Subsequent Closing Date”).

2 The Subsequent Term Loan Warrant shall be for a number of shares equal to the
15.0% of the amount of any subsequent Term Loan, divided by the Exercise Price.

3 The Exercise Price shall be equal to the lower of (a) the average closing
price of the previous 5 trading days before the Subsequent Closing Date, or (b)
the closing price on the last trading day prior to the Subsequent Closing Date.



 



 

 



 

(a) a completed Exercise Agreement, as described in Section 1B hereof, executed
by the Person exercising all or part of the purchase rights represented by this
Warrant (the “Purchaser”);

 

(b) this Warrant;

 

(c) if this Warrant is not registered in the name of the Purchaser, an
Assignment or Assignments in the form set forth in Exhibit II hereto (an
“Assignment”) properly executed evidencing the assignment of this Warrant to the
Purchaser, in compliance with the provisions set forth in Section 5 hereof; and

 

(d) a payment to the Company in an amount equal to the product of the Exercise
Price multiplied by the number of Exercise Shares being purchased upon such
exercise (the “Aggregate Exercise Price”) in the form of, at the Registered
Holder’s option, (1) a check payable to the Company or (2) a wire transfer of
funds to an account designated by the Company; provided, however, the Registered
Holder may exercise this Warrant in whole or in part by the surrender of this
Warrant to the Company, with a duly executed Exercise Agreement marked to
reflect “Net Issue Exercise” and specifying the number of Exercise Shares to be
purchased, and upon such Net Issue Exercise, the Registered Holder shall be
entitled to receive that number of Exercise Shares determined in accordance with
the following equation:

 



  X = (A - B) x C         A  

 

where

 



  X = the number of shares of Exercise Shares purchasable upon a Net Issue
Exercise of the Warrant pursuant to the provisions of this Section 1A;          
A = the Fair Market Value of one Exercise Share on the date of the Net Issue
Exercise;           B = the Exercise Price for one Exercise Share under this
Warrant; and           C = the number of Exercise Shares as to which this
Warrant is being exercised pursuant to the provisions of this Section 1A.



 

If the foregoing calculation results in a negative number, then no Exercise
Shares shall be issued upon a Net Issue Exercise pursuant to this Section 1A.

 

(ii) Delivery of Stock Certificates and New Warrants. Duly executed certificates
for Exercise Shares purchased upon exercise of this Warrant will be delivered by
the Company to the Purchaser within five (5) Business Days after the date of the
Exercise Time. The issuance of certificates for Exercise Shares will be made
without charge to the Registered Holder or the Purchaser for any issuance tax in
respect thereof or other cost incurred by the Company in connection with such
exercise and the related issuance of shares of Common Stock. Unless this Warrant
has expired or all of the purchase rights represented hereby have been
exercised, the Company will prepare a new Warrant, substantially identical
hereto, representing the rights formerly represented by this Warrant which have
not expired or been exercised and will, within such five (5) Business Day
period, deliver such new Warrant to the Person designated for delivery in the
Exercise Agreement.

 



- 2 -

 

 

(iii) Deemed Timing of Certain Events. The Exercise Shares will be deemed to
have been issued to the Purchaser at the Exercise Time, and the Purchaser will
be deemed for all purposes to have become the record holder of such Exercise
Shares at the Exercise Time.

 

(iv) Valid Issuance of Exercise Shares. Each Exercise Share issuable upon
exercise of this Warrant will, upon exercise of this Warrant in accordance with
the terms hereof and payment of the Aggregate Exercise Price therefor in
accordance with Section 1A(i)(d), be fully paid and nonassessable and free from
all liens and charges with respect to the issuance thereof, other than those
arising by virtue of any action taken by the Registered Holder or the failure of
the Registered Holder to take any action required to be taken by it.

 

(v) Legends. Unless the Exercise Shares issuable upon exercise of this Warrant
have been registered under the Securities Act, each certificate representing any
such shares shall bear a legend substantially in the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY STATE OR FOREIGN SECURITIES LAWS, AND NEITHER
THESE SECURITIES NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT OR (II) SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS.”

 

(vi) Books; Par Value. The Company will maintain at its principal office, books
for the registration of the Warrants and any transfer or assignment thereof. The
Company will not close its books against the transfer of this Warrant or of any
Exercise Share in any manner which interferes with the timely exercise of this
Warrant. The Company will from time to time take all such action as may be
necessary to assure that the par value per share, if any, of the unissued
Exercise Shares is at all times equal to or less than the Exercise Price then in
effect.

 

(vii) Company Cooperation and Government Filings. If the Registered Holder is
required to make any governmental filings or obtain any governmental approvals
prior to or in connection with any exercise of this Warrant (including, without
limitation, making any filings reasonably required to be made by the Company),
then the Company shall, at the Registered Holder’s expense, provide reasonable
assistance, as reasonably requested by the Registered Holder, in connection with
such filings or approvals.

 

(viii) Effective Time of Exercise in Connection with Public Offering or Sale.
Notwithstanding any other provision hereof, if an exercise of any portion of
this Warrant is to be made in connection with a Public Offering or Sale of the
Company Transaction, the exercise of any portion of this Warrant may, at the
election of the Registered Holder, be conditioned upon the consummation of the
Public Offering or Sale of the Company Transaction in which case such exercise
shall not be deemed to be effective until immediately prior to the consummation
of such transaction.

 



- 3 -

 

 

(ix) Sufficient Shares; No Violation; Registration in Certain Instances. The
Company shall at all times reserve and keep available out of its authorized but
unissued shares of Common Stock solely for the purpose of issuance upon the
exercise of the Warrants, such number of shares of Common Stock issuable upon
the exercise of all outstanding Warrants. All shares of Common Stock that are
issuable shall, when issued in accordance with the terms of this Warrant, be
duly and validly issued, fully paid and nonassessable and free from all taxes,
liens and charges, other than those arising by virtue of any action taken by the
Registered Holder or the failure of the Registered Holder to take any action
required to be taken by it. The Company shall take all such actions as may be
reasonably necessary to assure that all such shares of Common Stock may be so
issued without violation of any applicable law or governmental regulation or any
requirements of any domestic securities exchange upon which shares of Common
Stock may be listed (except for official notice of issuance which shall be
immediately delivered by the Company upon each such issuance). The Company will
use its commercially reasonable efforts to cause the Exercise Shares,
immediately upon any exercise of this Warrant, to be listed on any domestic
securities exchange upon which shares of Common Stock, or other securities
constituting Exercise Shares, are listed at the time of such exercise, if any.

 

1B. Exercise Agreement. Upon any exercise of this Warrant, the Exercise
Agreement will be substantially in the form set forth in Exhibit I hereto (the
“Exercise Agreement”), except that if the Exercise Shares are not to be issued
in the name of the Person in whose name this Warrant is registered, the Exercise
Agreement will also state the name of the Person to whom the certificates for
the Exercise Shares are to be issued and will be accompanied by a properly
executed Assignment (as required by Section 5 hereof), and if the number of
Exercise Shares to be issued does not include all the shares of Common Stock
purchasable hereunder, it will also state the name of the Person to whom a new
Warrant for the unexercised portion of the rights hereunder is to be delivered
(and if such Person is other than the Person in whose name this Warrant is then
registered, will be accompanied by a properly executed Assignment (as required
by Section 5 hereof)). Such Exercise Agreement will be dated the actual date of
execution thereof.

 

1C. Payment of Expenses and Taxes. The Company shall pay all expenses and taxes
imposed by law or any governmental agency, including any documentary stamp
taxes, attributable to the issuance of Exercise Shares upon the exercise of the
Warrant; provided, that nothing in this Section 1C shall make the Company liable
for any income taxes payable by the Registered Holder and associated with the
issuance of the Warrant or the exercise thereof.

 

Section 2. Adjustment of Number of Exercise Shares. The number of Exercise
Shares in effect shall be subject to adjustment from time to time as provided in
this Section 2.

 

2A. Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the number of Exercise Shares in effect immediately prior to
such subdivision will be proportionately increased and the Exercise Price
proportionately decreased (but not to less than the par value, if any, of such
shares). If the Company at any time combines (by reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the number of Exercise Shares in effect immediately
prior to such combination will be proportionately decreased and the Exercise
Price proportionately increased.

 



- 4 -

 

 

2B. Reorganization, Reclassification, Consolidation, Merger or Sale. Any
(i) recapitalization or reorganization of the Company, (ii) reclassification of
the stock of the Company, (iii) consolidation or merger of the Company with or
into another Person, (iv) sale of all or substantially all of the Company’s
assets to another Person or (v) other transaction, which is effected in such a
way that holders of Common Stock are entitled to receive (either directly or
upon subsequent liquidation) stock, securities, assets or other property with
respect to or in exchange for Common Stock is referred to herein as an “Organic
Change”. Prior to the consummation of any Organic Change, the Company will make
appropriate provision to ensure that each Registered Holder of a Warrant will
thereafter have the right to acquire and receive in lieu of or addition to (as
the case may be) the shares of Common Stock immediately theretofore acquirable
and receivable upon the exercise of such holder’s Warrant, such shares of stock,
securities, assets or other property (“Exchangeable Property”) as may be issued
or payable with respect to or in exchange for the number of shares of Common
Stock immediately theretofore acquirable and receivable upon exercise of such
holder’s Warrant had such Organic Change not taken place. In any such case, the
Company will make appropriate provision with respect to such Registered Holders’
rights and interests to ensure that the provisions of this Warrant will
thereafter be applicable to the Warrants (including, in the case of any such
consolidation, merger or sale in which the successor entity or purchasing entity
is other than the Company, an immediate adjustment of the Exercise Price in
proportion to the Exchangeable Property receivable for each share of Common
Stock reflected by the terms of such consolidation, merger or sale, and a
corresponding immediate adjustment in the number of Exercise Shares).
Notwithstanding anything to the contrary contained herein, with respect to any
corporate event or other transaction contemplated by the provisions of this
Section 2B, each Registered Holder shall have the right to elect, prior to the
consummation of such event or transaction, to give effect to the exercise rights
contained in Section 1 hereof instead of giving effect to the provisions
contained in this Section 2B with respect to this Warrant.

 

2C. Legal Impediments to Exercise Price Adjustments. If any adjustment to the
Exercise Price required hereunder is not permitted by applicable law (including
without limitation, by reducing the Exercise Price below the par value, if any,
of the shares of Common Stock), then, unless the adjustment necessary shall be
agreed upon by the Company and the Registered Holder, the Board shall appoint a
firm of independent certified public accountants of recognized standing,
acceptable to the Registered Holder, which, at the Company’s expense, shall
render its written opinion on the necessary adjustment in the number of Exercise
Shares purchasable upon exercise of this Warrant, so as to preserve, without
dilution, the exercise rights of the Registered Holder consistent with the
standards in this Section 2. Upon receipt of such opinion, the Board shall
forthwith make the adjustments described therein.

 



- 5 -

 

 

2D. Certain Other Actions Prohibited. The Company shall not by amendment of the
Charter or its bylaws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the provisions of this Warrant but shall at all times in good faith assist in
the carrying out of all of the provisions of this Warrant and shall take all
such action as the Registered Holder may reasonably request to protect the
exercise privilege of the Registered Holder against dilution. Without limiting
the generality of the foregoing, the Company (i) shall take all such actions as
may be necessary or appropriate under state law in order that the Company may
validly and legally issue fully paid and nonassessable shares of Common Stock
upon the exercise of all of the Warrants from time to time outstanding and
(ii) shall not take any action which results in (1) any adjustment of the total
number of shares of Common Stock or other securities issuable after the action
upon the exercise of all of the Warrants would exceed the total number of shares
of Common Stock then authorized by the Charter and available for the purpose of
issuance upon such exercise or (2) any adjustment of the Exercise Price to be
less than the par value of the Common Stock.

 

2E. Notices.

 

(i) Adjustment Notice and Certificate. As soon as practicable following any
adjustment of the number of Exercise Shares, but in any event not later than ten
(10) Business Days thereafter, the Company will give written notice thereof to
the Registered Holder, setting forth in reasonable detail, and certifying the
calculation of, such adjustment. Each such certification shall be signed by the
chief executive officer or chief financial officer of the Company and by the
secretary or any assistant secretary of the Company.

 

(ii) Exercise Shares Notice and Certificate. As soon as practicable following
the receipt by the Company of a written request by the Registered Holder, but in
any event not later than ten (10) Business Days thereafter, the Company will
provide to the Registered Holder written notice certifying the number of
Exercise Shares or the amount, if any, of other shares of stock, securities or
assets then issuable upon exercise of the Warrant. Each such certification shall
be signed by the chief executive officer or chief financial officer of the
Company and by the secretary or any assistant secretary of the Company.

 

(iii) Notices Regarding Books Closure, Dividends, Subscription Offers and
Certain Voting Rights. The Company will give written notice to the Registered
Holder at least twenty (20) days prior to the date on which the Company closes
its books or takes a record (A) with respect to any dividend or distribution
upon the Common Stock (including, without limitation with respect to any regular
dividends or liquidating distributions), (B) with respect to any issuance of
Common Stock, preferred stock or Stock Equivalents covered by Section 5, or (C)
for determining rights to vote with respect to any Organic Change, dissolution
or liquidation.

 

(iv) Notice of Organic Change. The Company will give written notice to the
Registered Holder at least twenty (20) days prior to the date on which any
Organic Change, dissolution or liquidation will take place. Such written notice
shall include a reasonable description of such Organic Change, the expected date
of the consummation of such Organic Change, and the Fair Market Value payable,
as well as the number of Exercise Shares issuable upon exercise of the Warrant
if issued upon a Net Issue Exercise pursuant to Section 1A in connection with
such Organic Change.

 



- 6 -

 

 

(v) Notice of Certain Corporate Action. Without prejudice to the foregoing, the
Registered Holder shall be entitled to the same rights to receive notice of all
other corporate action as any holder of Common Stock.

 

2F. Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, preferred stock or Stock Equivalents or
(B) to subscribe for or purchase Common Stock, preferred stock or Stock
Equivalents, then such record date will be deemed to be the date of the issuance
or sale of the shares of Common Stock deemed to have been issued or sold upon
the declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

Section 3. Reserved.

 

Section 4. No Voting Rights; Limitations of Liability. This Warrant shall not
entitle the holder thereof to any voting rights or other rights of a stockholder
of the Company, except as otherwise set forth herein. No provision hereof, in
the absence of affirmative action by the Registered Holder to purchase Common
Stock, and no enumeration herein of the rights or privileges of the Registered
Holder shall give rise to any liability of such Registered Holder for the
Exercise Price of the Exercise Shares acquirable by exercise hereof or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company.

 

Section 5. Purchase Rights. If at any time after the Date of Issuance the
Company grants, issues or sells any shares of Common Stock or other Stock
Equivalents offered, in general, on a pro rata basis to the holders of the
Common Stock (the “Purchase Rights”), then the Registered Holder shall be
entitled to acquire, upon the same terms applicable to such Purchase Rights, the
aggregate pro-rata Purchase Rights which such Holder could have acquired if such
Holder had held the number of Exercise Shares acquirable upon complete exercise
of this Warrant immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the Common Stock or Stock Equivalents are granted, issued
or sold. In the event of any such offering, the Company shall give notice (the
“Offer Notice”) to each Registered Holder, stating (i) its bona fide intention
to offer such Common Stock or other Stock Equivalents, (ii) the number of such
securities to be offered, and (iii) the price and terms upon which it proposes
to offer such securities. By notification to the Company within fifteen (15)
days after the Offer Notice is given, each Registered Holder may elect to
purchase or otherwise acquire, at the price and on the terms specified in the
Offer Notice, up to the aggregate pro-rata Purchase Rights as described above.

 

Section 6. Warrant Transferable. Subject to the transfer conditions referred to
in the legend endorsed hereon, this Warrant and all rights hereunder (including
the Exercise Shares) are transferable, in whole or in part, without charge to
the Registered Holder, upon surrender of this Warrant (or certificate for
Exercise Shares) with a properly executed Assignment at the principal office of
the Company. Upon such compliance, surrender and delivery, the Company shall
execute and deliver a new Warrant or Warrants (or shares) in the name of the
assignee or assignees and in denominations specified in such instrument of
assignment, and shall issue to the assignor a new Warrant (or shares) to
evidence the portion of this Warrant (or shares), if any, not so assigned, and
this Warrant (or shares) shall promptly be cancelled. Without limiting the
generality of the foregoing, upon a Sale of the Company Transaction structured
as a sale of the capital stock of the Company (whether by direct sale, merger or
otherwise), in lieu of any exercise hereof and sale of the underlying Exercise
Shares, the Registered Holder shall have the right to transfer and sell this
Warrant to one or more third party purchasers for the purchase price otherwise
payable by such Persons for Common Stock in such transaction less the Aggregate
Exercise Price.

 



- 7 -

 

 

Section 7. Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the Registered Holder at the
principal office of the Company, for new Warrants of like tenor representing in
the aggregate the purchase rights hereunder, and each of such new Warrants will
represent such portion of such rights as is designated by the Registered Holder
at the time of such surrender. The date the Company initially issues this
Warrant will be deemed to be the “Date of Issuance” hereof regardless of the
number of times new certificates representing the unexpired and unexercised
rights formerly represented by this Warrant shall be issued. All Warrants
representing portions of the rights hereunder are referred to herein as the
“Warrants.”

 

Section 8. Replacement. Upon receipt of evidence reasonably satisfactory to the
Company (including at the request of the Company an affidavit of the Registered
Holder) of the ownership and the loss, theft, destruction or mutilation of any
certificate evidencing this Warrant or, in the case of any such mutilation upon
surrender of such certificate to the Company, the Company will (at the
Registered Holder’s expense) execute and deliver in lieu of such certificate a
new certificate of like kind representing the same rights represented by such
lost, stolen, destroyed or mutilated certificate and dated the date of such
lost, stolen, destroyed or mutilated certificate.

 

Section 9. Registration Rights.

 

9A. Grant. Subject to Section 9B, in the event the Company, at any time prior to
the Expiration Date, proposes to file on behalf of any shareholder a
registration statement under the Securities Act on any form (other than a
registration statement on Form S-4 or S-8) (“Registration Statement”) for shares
held by any such shareholder, the Company shall offer to include in such
registration statement the Exercise Shares of each Registered Holder (whether
issued or issuable under the Warrants) at the Company’s expense. Such Exercise
Shares shall be registered, along with such other shares, on a pro rata basis on
terms customary for a transaction of this type and nature.

 

9B. Underwritten Offerings. In connection with any Registration Statement
involving an underwritten offering of shares of the Company’s Common Stock, the
Company shall not be required to include any of the Registered Holder’s Exercise
Shares in such underwriting or Registration Statement unless the Registered
Holder accepts the terms of the underwriting as agreed upon between the Company
and its underwriters, and then only in such quantity as the underwriter in its
sole discretion determines will not jeopardize the success of the offering by
the Company. The Registered Holder understands that the underwriter may
determine that none of the Exercise Shares can be included in the offering.

 



- 8 -

 

 

9C. Lock-Up. The Registered Holder agrees that, upon receipt of a written notice
from the underwriter provided pursuant to this Section 9C, the Registered Holder
shall refrain from selling any Exercise Shares registered pursuant to Section 9B
for a period of 180 days after effectiveness of the Registration Statement. The
foregoing provisions of this Section 9C shall be applicable to the Registered
Holders only if (i) all officers and directors and (ii) all stockholders
individually owning more than 5% of the Company’s outstanding Common Stock are
subject to the same restrictions. Any discretionary waiver or termination of the
restrictions of any or all of such agreements by the Company or the underwriters
shall apply pro rata to all holders subject to such agreements, based on the
number of shares subject to such agreements.

 

9D. Termination of Registration Rights. The registration rights granted under
this Section 9 shall not be effective at any time when Rule 144, promulgated
under the Securities Act, is available for resale of all of the Exercise Shares
issuable pursuant to the Net Issue Exercise provision of Section 1D without
limitation during a three-month period and without registration.

 

Section 10. Notices. Except as otherwise expressly provided herein, all notices,
demands or other communications to be given or delivered under or by reason of
the provisions of this Warrant shall be in writing and shall be deemed to have
been received: (a) when delivered personally to the recipient, (b) one (1) day
after sent to the recipient by reputable overnight courier service (charges
prepaid), (c) three (3) days after mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, or (d) upon
confirmation of transmittal by facsimile. Such notices, demands and other
communications shall be addressed (x) in the case of the Registered Holder, to
its address as set forth in the books and records of the Company or, if
different, as is designated in writing from time to time by such Registered
Holder, (y) in the case of the Company, to its principal office, and (z) in the
case of any registered assignee of this Warrant or its registered assignee, to
such assignee at its address as designated in writing by such assignee to the
Company from time to time.

 

Section 11. Amendment and Waiver. Except as otherwise provided herein, the
provisions of this Warrant may not be amended or waived and the Company may not
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, unless the Company has obtained the written consent of the
Registered Holders of Warrants representing a majority of the Exercise Shares
issuable upon exercise of the Warrants; provided that (except as otherwise
provided herein) no such action may change the Exercise Price of any Warrants or
the number of shares or class of stock obtainable upon exercise of any Warrant
without the written consent of the Registered Holder of such Warrant. No waiver
by any party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver, and
no failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Warrant shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 



- 9 -

 

 

Section 12. Survival of Warrant Terms. The provisions contained in Section 5
through Section 14, inclusive, shall all survive the exercise of the Warrant for
so long as any of the Warrants or the Exercise Shares are outstanding.

 

Section 13. Descriptive Headings; Governing Law. The descriptive headings of the
several Sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. The construction, validity
and interpretation of this Warrant will be governed by the internal law, and not
the conflicts law, of the State of New York.

 

Section 14. Definitions. The following terms have meanings set forth below:

 

“Affiliates” shall have the meaning ascribed to such term in the Credit
Agreement.

 

“Aggregate Exercise Price” shall have the meaning set forth in Section 1A(i)(d)
hereof.

 

“Appraised Value” means, with respect to a share of Common Stock and any other
property, the fair value of such other property, as determined by an appraisal
performed at the expense of the Company by an Approved Appraiser, and whose
determination will be final and binding on the Company and the Registered
Holder; provided, that such Approved Appraiser shall be directed to determine
the value of such securities or other property as soon as practicable, but in no
event later than thirty (30) days from the date of its selection, and for such
purposes, such valuation shall be without discount for limitations on voting
rights, minority interests, illiquidity or restrictions on transfer and all
rights, options and warrants to subscribe for or purchase, and other securities
convertible into or exchangeable for, Common Stock shall be deemed to be
exercised, exchanged.

 

“Approved Appraiser” shall mean a mutually acceptable investment banking or
valuation firm, as determined by the Company and the Registered Holders holding
Warrants exercisable for at least a majority of the Exercise Shares issuable
upon the exercise of all then outstanding Warrants.

 

“Assignment” shall have the meaning set forth in Section 1A(i)(c) hereof.

 

“Board” shall mean the Company’s Board of Directors.

 

“Business Day” shall have the meaning ascribed to such term in the Credit
Agreement.

 

“Charter” shall mean the Company’s Certificate of Incorporation as filed with
the Secretary of State of the State of Delaware, as the same may be from time to
time amended.

 

“Closing Date” shall have the meaning ascribed to such term in the Credit
Agreement.

 

“Common Stock” shall mean the common voting stock described in Article Fourth of
the Charter, together with any capital stock into which such common voting stock
shall have been converted, exchanged or reclassified following the date hereof.

 

“Company” shall have the meaning set forth in the preamble to this Warrant.

 



- 10 -

 

 

“Credit Agreement” shall mean the Credit Agreement dated as of July 30, 2014,
among the Company, as Borrower, SWK, as Agent, Sole Lead Arranger and Sole
Bookrunner, and the financial institutions party hereto from time to time, as
Lenders, as amended by that certain First Amendment to Credit Agreement between
the parties dated as of February ___, 2015.

 

“Date of Issuance” shall have the meaning set forth in Section 7 hereof.

 

“Exchangeable Property” shall have the meaning set forth in Section 2B hereof.

 

“Exercise Agreement” shall have the meaning set forth in Section 1B hereof.

 

“Exercise Period” shall have the meaning set forth in Section 1A hereof.

 

“Exercise Price” shall have the meaning set forth in the preamble to this
Warrant.

 

“Exercise Shares” shall have the meaning set forth in the preamble to this
Warrant.

 

“Exercise Time” shall have the meaning set forth in Section 1A(i) hereof.

 

“Expiration Date” means [___________]4.

 

“Fair Market Value” means, (a) with respect to a share of Common Stock, (i) if
determined in connection with a Sale of the Company Transaction, the amount
payable in respect of one share of Common Stock upon consummation thereof,
(ii) otherwise, if available, the Market Price thereof, and (iii) otherwise, if
Market Price is not available, the Appraised Value thereof and (b) with respect
to any other property, (i) the fair value thereof determined jointly by the
Company and the Registered Holder, and (ii) if such parties are unable to reach
agreement within ten (10) days, the Appraised Value thereof.

 

“Market Price” means (A) if at any time the Common Stock is listed on any
securities exchange or quoted in the NASDAQ System or the over-the-counter
market, the average of the closing prices of such security’s sales on all
securities exchanges on which such security may at the time be listed, or, if
there have been no sales on any such exchange on any day, the average of the
highest bid and lowest asked prices on all such exchanges at the end of each
day, or, if on any day such security is not so listed, the average of the
representative bid and asked prices quoted in the NASDAQ System as of 4:00 P.M.,
New York time, or, if on any day such security is not quoted in the NASDAQ
System, the average of the highest bid and lowest asked prices on such day in
the domestic over-the-counter market as reported by the National Quotation
Bureau, Incorporated, or any similar successor organization, in each such case
averaged over a period of thirty (30) days consisting of the day as of which
“Market Price” is being determined and the twenty-nine (29) consecutive Business
Days prior to such day, or (B) if at any time such security is not listed on any
securities exchange or quoted in the NASDAQ System or the over-the-counter
market, the fair value thereof determined jointly by the Company and the
Registered Holder (and if such parties are unable to reach agreement within ten
(10) days, then the Market Price shall be deemed not to be available).

 

 



 

4 The Expiration Date shall be date six years after the Subsequent Closing Date.

 



- 11 -

 

 

“Net Issue Exercise” shall have the meaning set forth in Section 1A(i)(d)
hereof.

 

“Offer Notice” shall have the meaning set forth in Section 5 hereof.

 

“Organic Change” shall have the meaning set forth in Section 2B hereof.

 

“Person” shall have the meaning ascribed to such term in the Credit Agreement.

 

“Public Offering” shall mean a registered “public offering” of the Company’s
Common Stock or other equity under the Securities Act.

 

“Purchaser” shall have the meaning set forth in Section 1A(i)(a) hereof.

 

“Purchase Rights” shall have the meaning set forth in Section 5 hereof.

 

“Registered Holder” shall have the meaning set forth in the preamble to this
Warrant.

 

“Sale of the Company Transaction” shall mean any transaction in which the
Company’s shareholders immediately prior to such transaction (or series of
related transactions) no longer hold at least a majority of the Company’s Common
Stock after the consummation of such transaction.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations promulgated thereunder as in
effect at the relevant time.

 

“Stock Equivalent” means any security, option, warrant, right or claim
exercisable into, exchangeable for, convertible to or redeemable for shares of
Common Stock or the economic equivalent value of shares of Common Stock
(including, by way of illustration, preferred stock and stock appreciation
rights), provided however, that the term Stock Equivalent shall not include any
award granted pursuant to an equity incentive plan duly adopted by the Board of
Directors of the Company, whether such award was granted before, or is granted
after, the Date of Issuance, or any options, warrants or convertible securities,
or shares of capital stock issued upon the exercise or conversion of any such
options, warrants or convertible securities, that are outstanding prior to the
Date of Issuance.

 

“SWK” shall have the meaning set forth in the preamble to this Warrant.

 

“Warrants” shall mean this Warrant and all warrants issued upon replacement or
transfer of this Warrant in accordance with the terms of this Warrant and all
warrants issued upon exchange for different denominations hereof in accordance
with the terms of this Warrant.

 

*          *          *          *          *

 

- 12 -

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officer under its corporate seal and to be dated
the Date of Issuance hereof.

 

  RESPONSE GENETICS, INC.         By:     Name:  Thomas A. Bologna   Title:
Chief Executive Officer

 

[SIGNATURE PAGE TO WARRANT]

 

 

Acknowledged, accepted and agreed,

 

SWK funding llc

 

 

 

By:          Name:  Winston Black     Title: Managing Director  

 

[SIGNATURE PAGE TO WARRANT]

 

 

EXHIBIT I

 

EXERCISE AGREEMENT

 



 

To:

 

 

Dated:



 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(Certificate No. ____), hereby agrees to subscribe for the purchase of
           shares of the Common Stock covered by such Warrant and makes payment
herewith in full therefor at the price per share provided by such Warrant. This
subscription shall be effective on the date the Company has received this
Exercise Agreement and the other items required under Section 1A(i) of the
Warrant.

 

 

 

 

 

¨ Check Box for Net Issue Exercise

 

 

 

 

 

 

 

 

  Signature            Address  

  

EXHIBIT I TO WARRANT

 

 

EXHIBIT II

 

ASSIGNMENT

 

FOR VALUE RECEIVED, ____________________ hereby sells, assigns, and transfers
all of the rights of the undersigned under the attached Warrant (Certificate No.
____) with respect to the number of shares of the Common Stock covered thereby
set forth below, unto:

 

 

 

Names of Assignee Address No. of Shares                              

 

 

 

 

  Signature        Name:        Title:  

  





EXHIBIT II TO WARRANT

